ACCEPTED
                                                                                                  04-14-00709-CR
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             8/3/2015 12:00:00 AM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK

                                       Nos. 04-14-00709-CR

STATE OF TEXAS                                    §            IN THE COURT OF APPEALS

VS.                                               §            FOURTH JUDICIAL DISTRICT

FRANCISCO JAVIER GONZALEZ                         §            BEXAR COUNTY, TEXAS

                           MOTION FOR EXTENSION OF TIME
                                TO FILE REPLY BRIEF

From the 399th District Court of Bexar County, Texas
Trial Court No. 2011-CR-9697
Hon. Ray J. Olivarri, Judge Presiding

       In accordance with Tex. R. App. P. 10.5(b), the undersigned submits the following:

       Appellant’s reply brief is due to be filed on Monday, the 3rd of August, 2015. The

undersigned requests additional time to prepare and file Appellant’s opening brief. Counsel has

been working on several appellate cases, including a brief before the Third Court of Appeals in

Cause No. 03-15-00220-CR, and is currently in Dallas regarding Ex Parte Ubaldo Padilla.

Additionally, counsel was in Sinton, Texas in State of Texas v. Raymond Grados, on Tuesday July

28, 2015. Counsel requests an extension of fourteen (14) days, to and including Monday, August

17, 2015. This is Appellant’s second request for an extension.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension.

                                       Respectfully submitted,

                                       Robert A. Jimenez
                                       De Mott, McChesney, Curtright & Armendariz, LLC.
                                       800 Dolorosa Street, Suite 100
                                       San Antonio, Texas 78207
                                       210/354-1844
                                       210/212-2116 - fax

                              By:      /s/ Robert A. Jimenez
                                       SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 2nd day of August, 2015 a copy of the foregoing “Motion

for Extension of Time to File Appellant’s Reply Brief” has been electronically filed with this

Court, and will be served to the Bexar County District Attorney’s Office on August 2, 2015.

                                            /s/ ROBERT A. JIMENEZ